Citation Nr: 1436651	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  12-21 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a low back disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for heart disability.


REPRESENTATION

Veteran represented by:	Robert Parker, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to April 1974 and from October 1974 to November 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is in the Veteran's file. 

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2007 rating decision, the RO denied service connection for a low back disability; the Veteran did not perfect an appeal and the decision is now final.

2.  Evidence associated with the claims file since the October 2007 denial relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a low back disability.

3.  A heart disability was not identified during the Veteran's active service or for many years thereafter and the record contains no indication that the Veteran's current heart disability is causally related to his active service or any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for a low back disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for establishing service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Regarding the claim for service connection for a heart disability, a letter of January 2011 satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a July 2012 statement of the case.  

The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.

The Veteran has not been afforded a VA medical examination for his claim for service connection for a heart disability.  However, there is no competent evidence of the claimed condition during service and, in the absence of medical evidence suggesting an association to service and competent and credible evidence of continuity of symptomatology, a VA examination for the claimed disability is not required. See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Analysis

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

The Veteran's original claim of service connection for a low back disability was denied by the RO in a July 1990 rating decision.  The Veteran appealed the decision to the Board.  In an April 1991 denial, the Board found that the Veteran's low back disability preexisted his service and was not aggravated by service.  That decision was not appealed and is now final.

The last petition to reopen was denied by the RO in October 2007.  The evidence received since the October 2007 rating decision includes VA treatment records and a November 2013 hearing transcript. 

At the November 2013 Travel Board hearing, the Veteran indicated that his low back disorder began in service.  He reported that, while moving beds, he felt a pain in his lower back.  He stated that he did not have any back problems prior to his first period of active service.  He stated that he had suffered from back pain since service and that he had trouble sitting or lying in bed for long periods of time.

Evidence submitted for the purpose of reopening a claim must be presumed to be credible for that purpose. 

The evidence is new in that it was not previously of record.  It is also material as it relates to a previously unestablished fact and raises a reasonable possibility of substantiating the claim.  The RO had previously denied the Veteran's claim for a low back disability because the evidence did not show that the claimed disorder began in or was aggravated by service.  The new evidence tends to show a relationship between the Veteran's low back pain and his active service.  

Reopening the claim is warranted.



II.  Service Connection

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran's service treatment records do not reveal treatment for any heart problems or any manifestations of a heart disability.  

Post-service VA medical records include May 2007 x-rays results which show no acute cardiopulmonary findings.  

VA medical records indicate that the Veteran underwent coronary artery bypass surgery in September 2010.  

VA treatment records do not reflect a relationship between the heart disability and the Veteran's active duty.

There is no competent evidence that the Veteran's heart disability is related to his service.  There is no competent and credible evidence indicating continuity of symptomatology.  The record clearly demonstrates that the Veteran's current heart disability was first diagnosed over 25 years following service and the need for a VA examination is not triggered.  

A heart disability can have many different causes and, accordingly, determining the  etiology of such requires medical expertise which the Veteran does not possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Significantly, the Veteran has not stated how his current heart disability is related to service. 

The preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for a heart disability is not warranted.


ORDER

Service connection for a low back disability is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for heart disability is denied.


REMAND

Having reopened the Veteran's service connection claim for a low back disability, VA has a duty to assist him in the development of the claim by conducting an appropriate medical inquiry.  The Veteran's VA service treatment records indicate that he sought treatment for low back pain while in service.  In his November 2013 Travel Board hearing, the Veteran indicated that he had suffered from low back pain since service.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed low back disability is related to his active service, or is caused by or aggravated by his active service. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training. 

2.  Finally, readjudicate the appeal.  If the benefit sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


